 

EMPLOYMENT SERVICES AGREEMENT

 

This Employment Services Agreement (the “Agreement”) is entered into as of the
6th day of April 2012, by and between EASTERN RESOURCES, INC., a Delaware
corporation, with a business address of 1610 Wynkoop Street, Suite 400, Denver,
CO 80202 (the “Company”), and Timothy G. Smith, an individual residing at 8953
Jackpine Drive, Helena, MT 59602 (the “Executive”).

 

INTRODUCTION

 

WHEREAS, the Company desires to employ the Executive under the title and
capacity set forth on Schedule A hereto and the Executive desires to be employed
by the Company in such capacity, subject to the terms of this Agreement;

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and mutual promises herein
below set forth, the parties hereby agree as follows:

 

1.          Employment Period. The term of the Executive’s employment by the
Company (directly or through its subsidiary Montana Tunnels, Inc.) pursuant to
this Agreement (the “Employment Period”) shall commence upon the date hereof
(the “Effective Date”) and shall continue for that period of calendar months
from the Effective Date set forth on Schedule A hereto. Thereafter, the
Employment Period shall automatically renew for successive periods of one (1)
year each, unless either party shall have given to the other at least thirty
(30) days’ prior written notice of their intention not to renew the Executive’s
employment prior to the end of the Employment Period or the then applicable
renewal term, as the case may be. In any event, the Employment Period may be
terminated as provided herein.

 

2.          Employment; Duties.

 

(a)          General.         Subject to the terms and conditions set forth
herein, the Company shall employ the Executive to act for the Company during the
Employment Period in the capacity set forth on Schedule A hereto, and the
Executive hereby accepts such employment. The duties and responsibilities of the
Executive shall include such duties and responsibilities appropriate to such
office as the Company’s Board of Directors (the “Board”) may from time to time
reasonably assign to the Executive, as initially specified on Schedule A
attached hereto, with such authority and responsibilities, including
Company-wide executive, administrative and finance functions as are normally
associated with and appropriate for such position.

 

(b)          Executive recognizes that during the period of Executive’s
employment hereunder, Executive owes an undivided duty of loyalty to the
Company, and Executive will use Executive’s good faith efforts to promote and
develop the business of the Company and its subsidiaries (the Company’s
subsidiaries from time to time, together with any other affiliates of the
Company, the “Affiliates”). Executive shall devote all of Executive’s business
time, attention and skills to the performance of Executive’s services as an
executive of the Company except as set forth in Schedule A. Recognizing and
acknowledging that it is essential for the protection and enhancement of the
name and business of the Company and the goodwill pertaining thereto, Executive
shall perform the Executive’s duties under this Agreement professionally, in
accordance with the applicable laws, rules and regulations and such standards,
policies and procedures established by the Company and the industry from time to
time.

 

 

 

 

(c)          However, the parties agree that: (i) Executive may devote a
reasonable amount of his time to civic, community, or charitable activities and
may serve as a director of other corporations (provided that any such other
corporation is not a competitor of the Company, as determined by the Board) and
to other types of business or public activities not expressly mentioned in this
paragraph and (ii) Executive may participate as a non-employee director and/or
investor in other companies and projects as described by Executive to the Board,
so long as Executive’s responsibilities with respect thereto do not conflict or
interfere with the faithful performance of his duties to the Company.

 

(d)          Place of Employment.          The Executive’s services shall be
performed at the Company’s offices located at the Montana Tunnels Mine office
near Jefferson City, Montana, any other locus where the Company now or hereafter
has a business facility and at any other location where Executive’s presence is
necessary to perform his duties. The parties acknowledge, however, that the
Executive may be required to travel in connection with the performance of his
duties hereunder.

 

3.          Base Salary. The Executive shall be entitled to receive a salary
from the Company during the Employment Period at a rate per year indicated on
Schedule A hereto (the “Base Salary”). Once the Board has established the Base
Salary, such Base Salary may be increased on each anniversary of the Effective
Date, at the Board’s sole discretion. The parties expressly agree that what the
Executive receives now or in the future, in addition to the regular Base Salary,
whether this be in the form of benefits or regular or occasional aid/assistance,
such as recreation, club memberships, meals, education for his family, vehicle,
lodging or clothing, occasional bonuses or anything else he receives, during the
Employment Period and any renewals thereof, in cash or in kind, shall not be
deemed as salary. However, because the Company is a public company subject to
the reporting requirements of, inter alia, the US Securities and Exchange
Commission (the “SEC”), both parties acknowledge that the Executive’s annual
compensation (as determined by the rules of the SEC or any other regulatory body
or exchange having jurisdiction), which may include some or all of the
foregoing, may be required to be publicly disclosed.

 

4.          Bonus. (a) The Company may pay the Executive an annual bonus (the
“Annual Bonus”), at such time and in such amount as may be determined by the
Board in its sole discretion. The Board may or may not determine that all or any
portion of the Annual Bonus shall be earned upon the achievement of operational,
financial or other milestones (“Milestones”) established by the Board in
consultation with the Executive and that all or any portion of any Annual Bonus
shall be paid in cash, securities or other property.

 

(b) The Executive shall be eligible to participate in any other bonus or
incentive program established by the Company for executives of the Company.

 

2

 

 

5.          Other Benefits

 

(a)          Stock Option Grant.         The Executive shall be entitled to
receive those stock options under the Company’s 2012 Equity Incentive Plan as
specified in Schedule A hereto. Any additional option grants to the Executive
shall be at the option of the Board.

 

(b)          Insurance and Other Benefits. During the Employment Period, the
Executive and the Executive’s dependents shall be entitled to participate in the
Company’s insurance programs and any ERISA benefit plans, as the same may be
adopted and/or amended from time to time (the “Benefits”). The Executive shall
be entitled to paid personal days on a basis consistent with the Company’s other
senior executives, as determined by the Board. The Executive shall be bound by
all of the policies and procedures established by the Company from time to time.
However, in case any of those policies conflict with the terms of this
Agreement, the terms of this Agreement shall control.

 

(c)          Vacation. During the Employment Period, the Executive shall be
entitled to an annual vacation of at least that number of working days set forth
on Schedule A hereto.

 

(d)          Expense Reimbursement. The Company shall reimburse the Executive
for all reasonable business, promotional, travel and entertainment expenses
incurred or paid by the Executive during the Employment Period in the
performance of Executive’s services under this Agreement, provided that the
Executive furnishes to the Company appropriate documentation required by the
Internal Revenue Code in a timely fashion in connection with such expenses and
shall furnish such other documentation and accounting as the Company may from
time to time reasonably request.

 

6.          Termination; Compensation Due. The Executive’s employment hereunder
may terminate, and the Executive’s right to compensation for periods after the
date the Executive’s employment with the Company terminates shall be determined,
in accordance with the provisions of paragraphs (a) through (e) below:

 

(a)          Voluntary Resignation; Termination without Cause.

 

(i) Voluntary Resignation.         The Executive may terminate his employment at
any time upon thirty (30) days prior written notice to the Company. In the event
of the Executive’s voluntary termination of his employment other than for Good
Reason (as defined below), the Company shall have no obligation to make payments
to the Executive in accordance with the provisions of Sections 3 or 4 above,
except as otherwise required by this Agreement or by applicable law, or to
provide the benefits described in Section 5 above, for periods after the date on
which the Executive’s employment with the Company terminates due to the
Executive’s voluntary termination, except for the payment of the Base Salary
accrued through the date of such resignation.

 

3

 

 

(ii) Termination without Cause. The Company may terminate the Executive’s
employment with the Company at any time with or without cause, by delivery to
the Executive of a written notice of termination from the Chief Executive
Officer of the Company.

 

(A)    If the Executive’s employment is terminated by the Company without Cause
(as defined below): (1) the Company shall (x) continue to pay the Executive the
Base Salary (at the rate in effect on the date the Executive’s employment is
terminated) until the end of the Severance Period (as defined in Section 6(e)
below), (y) with respect to the Annual Bonus, to the extent the Milestones are
achieved, pay the Executive a pro rata portion of the Annual Bonus for the year
of the Employment Period on the date such Annual Bonus would have been payable
to the Executive had the Executive remained employed by the Company, and (z) pay
any other accrued compensation and Benefits; and (2) any of the Executive’s
unvested stock options as outlined on Schedule A attached hereto shall
automatically vest upon the Executive’s termination without Cause. The Executive
shall not have any further rights under this Agreement or otherwise to receive
any other compensation or benefits after such termination of employment.

 

(B)    If, following a termination of employment without Cause, the Executive
breaches the provisions of Sections 7, 8 or 9 hereof, the Executive shall not be
eligible, as of the date of such breach, for the payments and benefits described
in Section 6 (a)(ii)(A) above, and any and all obligations and agreements of the
Company with respect to such payments shall thereupon cease.

 

(b)          Discharge for Cause. Upon written notice to the Executive, the
Company may terminate the Executive’s employment for “Cause” if any of the
following events shall occur:

 

(i)          any act or omission that constitutes a material breach by the
Executive of any of his obligations under this Agreement;

 

(ii)         the willful and continued failure or refusal of the Executive to
satisfactorily perform the duties reasonably required of him as an employee of
the Company;

 

(iii)        the Executive’s conviction of, or plea of nolo contendere to,
(i) any felony or (ii) a crime involving dishonesty or moral turpitude or which
could reflect negatively upon the Company or otherwise impair or impede its
operations;

 

(iv)        the Executive’s engaging in any misconduct, negligence, act of
dishonesty (including, without limitation, theft or embezzlement), violence,
threat of violence or any activity that could result in any violation of federal
securities laws, in each case, that is injurious to the Company or any of its
Affiliates;

 

(v)         the Executive’s material breach of a written policy of the Company
or the rules of any governmental or regulatory body applicable to the Company;

 

(vi)        the Executive’s refusal to follow the directions of the Board;

 

4

 

 

(vii)       any other willful misconduct by the Executive which is materially
injurious to the financial condition or business reputation of the Company or
any of its Affiliates, or

 

(viii)      the Executive’s breach of his obligations under Section 7, 8 or 9 of
this Agreement.

 

In the event the Executive is terminated for Cause, the Company shall have no
obligation to make payments to the Executive in accordance with the provisions
of Sections 3 or 4 above, or, except as otherwise required by law, to provide
the benefits described in Section 5 above, for periods after the Executive’s
employment with the Company is terminated on account of the Executive’s
discharge for Cause except for the then applicable Base Salary accrued through
the date of such termination.

 

(c)          Disability. The Company shall have the right, but shall not be
obligated to terminate the Executive’s employment hereunder in the event the
Executive becomes disabled such that he is unable to discharge his duties to the
Company for a period of ninety (90) consecutive days or one hundred twenty (120)
days in any one hundred eighty (180) consecutive day period, provided longer
periods are not required under applicable local labor regulations (a “Permanent
Disability”). In the event of a termination of employment due to a Permanent
Disability, the Company shall be obligated to continue to make payments to the
Executive in an amount equal to the then applicable Base Salary for the
Severance Period (as defined below) after the Executive’s employment with the
Company is terminated due to a Permanent Disability. A determination of a
Permanent Disability shall be made by a physician satisfactory to both the
Executive and the Company; provided, however, that if the Executive and the
Company do not agree on a physician, the Executive and the Company shall each
select a physician and those two physicians together shall select a third
physician, whose determination as to a Permanent Disability shall be binding on
all parties.

 

(d)          Death. The Executive’s employment hereunder shall terminate upon
the death of the Executive. The Company shall have no obligation to make
payments to the Executive in accordance with the provisions of Sections 3 or 4
above, or, except as otherwise required by law or the terms of any applicable
benefit plan, to provide the benefits described in Section 5 above, for periods
after the date of the Executive’s death except for then applicable Base Salary
earned and accrued through the date of death, payable to the Executive or his
successor.

 

(e)          Termination for Good Reason. The Executive may terminate this
Agreement at any time for Good Reason. In the event of termination under this
Section 6(e), the Company shall pay to the Executive severance in an amount
equal to the then applicable Base Salary for a period equal to the number of
months set forth on Schedule A hereto (the “Severance Period”), subject to the
Executive’s continued compliance with Sections 7, 8 and 9 of this Agreement for
the applicable Severance Period following the Executive’s termination, and
subject to the Company’s regular payroll practices and required withholdings.
Such severance shall be reduced by any cash remuneration paid to the Executive
because of the Executive’s employment or self-employment during the Severance
Period. The Executive shall continue to receive all Benefits during the
Severance Period. The Executive shall not have any further rights under this
Agreement or otherwise to receive any other compensation or benefits after such
resignation. For the purposes of this Agreement, “Good Reason” shall mean any of
the following (without Executive’s express written consent):

 

5

 

 

(i) the assignment to the Executive of duties that are significantly different
from, and that result in a substantial diminution of, the duties that he assumed
on the Effective Date;

 

(ii) removal of the Executive from his position as indicated on Schedule A
hereto, or the assignment to the Executive of duties that are significantly
different from, and that result in a substantial diminution of, the duties that
he assumed under this Agreement, within twelve (12) months after a Change of
Control (as defined below);

 

(iii) a reduction by the Company in the then applicable Base Salary or other
compensation, unless said reduction is pari passu with other senior executives
of the Company;

 

(iv) the taking of any action by the Company that would, directly or indirectly,
materially reduce the Executive’s benefits, unless said reductions are pari
passu with other senior executives of the Company; or

 

(v) a breach by the Company of any material term of this Agreement that is not
cured by the Company within 30 days following receipt by the Company of written
notice thereof.

 

For purposes of this Agreement, “Change of Control” shall mean the occurrence of
any one or more of the following: (i) the accumulation, whether directly,
indirectly, beneficially or of record, by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) of 50% or more of the shares of
the outstanding equity securities of the Company, (ii) a merger or consolidation
of the Company in which the Company does not survive as an independent company
or upon the consummation of which the holders of the Company’s outstanding
equity securities prior to such merger or consolidation own less than 50% of the
outstanding equity securities of the Company after such merger or consolidation,
or (iii) a sale of all or substantially all of the assets of the Company;
provided, however, that the following acquisitions shall not constitute a Change
of Control for the purposes of this Agreement: (A) any acquisitions of common
stock or securities convertible into common stock directly from the Company, or
(B) any acquisition of common stock or securities convertible into common stock
by any employee benefit plan (or related trust) sponsored by or maintained by
the Company.

 

(f)    Notice of Termination.    Any termination of employment by the Company or
the Executive shall be communicated by a written ‘‘Notice of Termination’’ to
the other party hereto given in accordance with Section 15 of this Agreement. In
the event of a termination by the Company for Cause, the Notice of Termination
shall (i) indicate the specific termination provision in this Agreement relied
upon, (ii) set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) specify the date of termination, which date
shall be the date of such notice. The failure by the Executive or the Company to
set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder.

 

6

 

 

(g)    Resignation from Directorships and Officerships.    The termination of
the Executive’s employment for any reason will constitute the Executive’s
resignation from (i) any director, officer or employee position the Executive
has with the Company or any of its Affiliates, and (ii) all fiduciary positions
(including as a trustee) the Executive holds with respect to any employee
benefit plans or trusts established by the Company. The Executive agrees that
this Agreement shall serve as written notice of resignation in this
circumstance, unless otherwise required by any plan or applicable law.

 

7.          Non-Competition; Non-Solicitation.

 

(a)          For the duration of the Employment Period and, unless the Company
terminates the Executive’s employment without Cause, during the Severance Period
(the “Non-compete Period”), the Executive shall not, directly or indirectly,
except as specifically provided in the last sentence of Section 2(c) hereof,
engage or invest in, own, manage, operate, finance, control or participate in
the ownership, management, operation, financing, or control of, be employed by,
associated with, or in any manner connected with, lend any credit to, or render
services or advice to, any business, firm, corporation, partnership,
association, joint venture or other entity that engages or conducts any business
the same as or substantially similar to the business of the Company or any other
business engaged in or proposed to be engaged in or conducted by the Company
and/or any of its Affiliates during the Employment Period, or then included in
the future strategic plan of the Company and/or any of its Affiliates, anywhere
within the states in which the Company or any of its Affiliates at that time is
operating; provided, however, that the Executive may own less than 5% in the
aggregate of the outstanding shares of any class of securities of any enterprise
(but without otherwise participating in the activities of such enterprise)
including those engaged in the mining business, other than any such enterprise
with which the Company competes or is currently engaged in a joint venture, if
such securities are listed on any national or regional securities exchange or
have been registered under Section 12(b) or (g) of the Exchange Act.
Notwithstanding the foregoing, if the Executive shall present to the Board any
opportunity within the scope of the prohibited activities described above, and
the Company shall not elect to pursue such opportunity within a reasonable time,
then the Executive shall be permitted to pursue such opportunity, subject to the
requirements of Section 2(c) hereof.

 

(b)          During the Employment Period and for a period of twelve (12) months
following termination of the Executive’s employment with the Company, the
Executive shall not:

 

(i) persuade, solicit or hire, or attempt to recruit, persuade, solicit or hire,
any employee, or independent contractor of, or consultant to, the Company, or
its Affiliates, to leave the employment (or independent contractor relationship)
thereof, whether or not any such employee or independent contractor is party to
an employment agreement; or

 

7

 

 

(ii) attempt in any manner to solicit or accept from any customer or client of
the Company or any of its Affiliates, with whom the Company or any of its
Affiliates had significant contact during the term of this Agreement, business
of the kind or competitive with the business done by the Company or any of its
Affiliates with such customer or to persuade or attempt to persuade any such
customer to cease to do business or to reduce the amount of business which such
customer has customarily done or is reasonably expected to do with the Company
or any of its Affiliates or if any such customer elects to move its business to
a person other than the Company or any of its Affiliates, provide any services
(of the kind or competitive with the Business of the Company or any of its
Affiliates) for such customer, or have any discussions regarding any such
service with such customer, on behalf of such other person.

 

The Executive recognizes and agrees that because a violation by the Executive of
his obligations under this Section 7 will cause irreparable harm to the Company
that would be difficult to quantify and for which money damages would be
inadequate, the Company shall have the right to injunctive relief to prevent or
restrain any such violation, without the necessity of posting a bond. The
Non-compete Period will be extended by the duration of any violation by the
Executive of any of his obligations under this Section 7.

 

The Executive expressly agrees that the character, duration and scope of the
covenant not to compete are reasonable in light of the circumstances as they
exist at the date upon which this Agreement has been executed. However, should a
determination nonetheless be made by a court of competent jurisdiction at a
later date that the character, duration or geographical scope of the covenant
not to compete is unreasonable in light of the circumstances as they then exist,
then it is the intention of the Executive, on the one hand, and the Company, on
the other, that the covenant not to compete shall be construed by the court in
such a manner as to impose only those restrictions on the conduct of the
Executive which are reasonable in light of the circumstances as they then exist
and necessary to assure the Company of the intended benefit of the covenant not
to compete.

 

8.          Inventions and Patents. The Executive acknowledges that all
inventions, innovations, improvements, know-how, plans, development, methods,
designs, analyses, specifications, software, drawings, reports and all similar
or related information (whether or not patentable or reduced to practice) which
related to any of the Company’s actual or proposed business activities and which
are created, designed or conceived, developed or made by the Executive during
the Executive’s past or future employment by the Company or any Affiliates, or
any predecessor thereof (“Work Product”), belong to the Company, or its
Affiliates, as applicable. Any copyrightable work falling within the definition
of Work Product shall be deemed a “work made for hire” and ownership of all
right title and interest shall rest in the Company. The Executive hereby
irrevocably assigns, transfers and conveys, to the full extent permitted by law,
all right, title and interest in the Work Product, on a worldwide basis, to the
Company to the extent ownership of any such rights does not automatically vest
in the Company under applicable law. The Executive will promptly disclose any
such Work Product to the Company and perform all actions requested by the
Company (whether during or after employment) to establish and confirm ownership
of such Work Product by the Company (including, without limitation, assignments,
consents, powers of attorney and other instruments).

 

8

 

 

9.          Confidentiality Covenants.

 

(a)          The Executive understands that the Company and/or its Affiliates,
from time to time, may impart to the Executive confidential information, whether
such information is written, oral or graphic.

 

For purposes of this Agreement, “Confidential Information” means information,
which is used in the business of the Company or its Affiliates and (i) is
proprietary to, about or created by the Company or its Affiliates, (ii) gives
the Company or its Affiliates some competitive business advantage or the
opportunity of obtaining such advantage or the disclosure of which could be
detrimental to the interests of the Company or its Affiliates, (iii) is
designated as Confidential Information by the Company or its Affiliates, is
known by the Executive to be considered confidential by the Company or its
Affiliates, or from all the relevant circumstances should reasonably be assumed
by the Executive to be confidential and proprietary to the Company or its
Affiliates, or (iv) is not generally known by non-Company personnel. Such
Confidential Information includes, without limitation, the following types of
information and other information of a similar nature (whether or not reduced to
writing or designated as confidential):

 

(i) Internal personnel and financial information of the Company or its
Affiliates, vendor information (including vendor characteristics, services,
prices, lists and agreements), purchasing and internal cost information,
internal service and operational manuals, and the manner and methods of
conducting the business of the Company or its Affiliates;

     

(ii) Marketing and development plans, price and cost data, price and fee
amounts, pricing and billing policies, bidding, quoting procedures, marketing
techniques, forecasts and forecast assumptions and volumes, and future plans and
potential strategies (including, without limitation, all information relating to
any acquisition prospect and the identity of any key contact within the
organization of any acquisition prospect) of the Company or its Affiliates which
have been or are being discussed;

     

(iii) Names of customers and their representatives, contracts (including their
contents and parties), customer services, and the type, quantity, specifications
and content of products and services purchased, leased, licensed or received by
customers of the Company or its Affiliates; and

 

(iv) Confidential and proprietary information provided to the Company or its
Affiliates by any actual or potential customer, government agency or other third
party (including businesses, consultants and other entities and individuals).

 

The Executive hereby acknowledges the Company’s exclusive ownership of such
Confidential Information.

 

9

 

 

(b)          The Executive agrees as follows: (1) only to use the Confidential
Information to provide services to the Company and its Affiliates; (2) only to
communicate the Confidential Information to fellow employees, agents and
representatives on a need-to-know basis; and (3) not to otherwise disclose or
use any Confidential Information, except as may be required by law or otherwise
authorized by the Board. Upon demand by the Company or upon termination of the
Executive’s employment, the Executive will deliver to the Company all manuals,
photographs, recordings and any other instrument or device by which, through
which or on which Confidential Information has been recorded and/or preserved,
which are in the Executive’s possession, custody or control.

 

10.         Representation. The Executive hereby represents that the Executive’s
entry into this Agreement and performance of the services hereunder will not
violate the terms or conditions of any other agreement to which the Executive is
a party.

 

11.         Arbitration. In the event of any breach arising from the performance
of this Agreement, either party may request arbitration. In such event, the
parties will submit to arbitration by a qualified arbitrator with the definition
and laws of the State of Colorado. Such arbitration shall be final and binding
on both parties.

 

12.         Governing Law/Jurisdiction. This Agreement and any disputes or
controversies arising hereunder shall be construed and enforced in accordance
with and governed by the internal laws of the State of Colorado without regard
to the conflicts of laws principles thereof.

 

13.         Public Company Obligations. Executive acknowledges that the Company
is a public company whose common stock has been registered under the US
Securities Act of 1933, as amended (the “Securities Act”), and registered under
the Exchange Act, and that this Agreement may be subject to the public filing
requirements of the Exchange Act. Executive acknowledges and agrees that the
applicable insider trading rules, transaction reporting rules, limitations on
disclosure of non-public information and other requirements set forth in the
Securities Act, the Exchange Act and rules and regulations promulgated by the
SEC may apply to this Agreement and Executive’s employment with the Company.
Executive (on behalf of himself, as well as the Executive’s executors, heirs,
administrators and assigns), absolutely and unconditionally agrees to indemnify
and hold harmless the Company and all of its past, present and future
affiliates, executors, heirs, administrators, shareholders, employees, officers,
directors, attorneys, accountants, agents, representatives, predecessors,
successors and assigns from any and all claims, debts, demands, accounts,
judgments, causes of action, equitable relief, damages, costs, charges,
complaints, obligations, controversies, actions, suits, proceedings, expenses,
responsibilities and liabilities of every kind and character whatsoever
(including, but not limited to, reasonable attorneys’ fees and costs) in the
event of Executive’s breach of any obligation of Executive under the Securities
Act, the Exchange Act, any rules promulgated by the SEC and any other applicable
federal, state or foreign laws, rules, regulations or orders.

 

14.         Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and thereof
and supersedes and cancels (i) any and all previous agreements, written and
oral, regarding the subject matter hereof between the parties hereto and (ii)
that certain employment agreement dated as of April 26, 2011 by and between the
Executive and Elkhorn Goldfields LLC and Montana Tunnels Mining, Inc. This
Agreement shall not be changed, altered, modified or amended, except by a
written agreement signed by both parties hereto.

 

10

 

 

15.         Notices. All notices, requests, demands and other communications
called for or contemplated hereunder shall be in writing and shall be deemed to
have been given when delivered to the party to whom addressed or when sent by
telecopy (if promptly confirmed by registered or certified mail, return receipt
requested, prepaid and addressed) to the parties, their successors in interest,
or their assignees at the following addresses, or at such other addresses as the
parties may designate by written notice in the manner aforesaid:

 

(a)to the Company at:

 

Eastern Resources, Inc.

1610 Wynkoop Street, Suite 400

Denver, CO 80202

Phone: (303) 893-2334

Fax: (303) 957-5536

Attn: Eric Altman

 

with a copy to:

 

Gottbetter & Partners, LLP

488 Madison Avenue

New York, NY 10022-5718

Attn: Adam S. Gottbetter

Fax: (212) 400-6901

 

(b)to the Executive at:

 

Address listed on Schedule A attached hereto.

 

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided for in this Section, be deemed given upon facsimile confirmation, (iii)
if delivered by mail in the manner described above to the address as provided
for in this Section, be deemed given on the earlier of the third business day
following mailing or upon receipt and (iv) if delivered by overnight courier to
the address as provided in this Section, be deemed given on the earlier of the
first business day following the date sent by such overnight courier or upon
receipt (in each case regardless of whether such notice, request or other
communication is received by any other person to whom a copy of such notice is
to be delivered pursuant to this Section). Either party may, by notice given to
the other party in accordance with this Section, designate another address or
person for receipt of notices hereunder.

 

11

 

 

16.         Severability. If any term or provision of this Agreement, or the
application thereof to any person or under any circumstance, shall to any extent
be invalid or unenforceable, the remainder of this Agreement, or the application
of such terms to the persons or under circumstances other than those as to which
it is invalid or unenforceable, shall be considered severable and shall not be
affected thereby, and each term of this Agreement shall be valid and enforceable
to the fullest extent permitted by law. The invalid or unenforceable provisions
shall, to the extent permitted by law, be deemed amended and given such
interpretation as to achieve the economic intent of this Agreement.

 

17.         Waiver. The failure of any party to insist in any one instance or
more upon strict performance of any of the terms and conditions hereof, or to
exercise any right or privilege herein conferred, shall not be construed as a
waiver of such terms, conditions, rights or privileges, but same shall continue
to remain in full force and effect. Any waiver by any party of any violation of,
breach of or default under any provision of this Agreement by the other party
shall not be construed as, or constitute, a continuing waiver of such provision,
or waiver of any other violation of, breach of or default under any other
provision of this Agreement.

 

18.         Successors and Assigns. This Agreement shall be binding upon the
Company and any successors and assigns of the Company. Neither this Agreement
nor any right or obligation hereunder may be assigned by the Executive. The
Company may assign this Agreement and its right and obligations hereunder, in
whole or in part.

 

19.         Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. Additionally, a facsimile
counterpart of this Agreement shall have the same effect as an originally
executed counterpart.

 

20.         Headings. Headings in this Agreement are for reference purposes only
and shall not be deemed to have any substantive effect.

 

21.         Opportunity to Seek Advice. The Executive acknowledges and confirms
that he has had the opportunity to seek such legal, financial and other advice
and representation as he has deemed appropriate in connection with this
Agreement, that the Executive is fully aware of its legal effect, and that
Executive has entered into it freely based on the Executive’s judgment and not
on any representations or promises other than those contained in this Agreement.

 

22.         Withholding and Payroll Practices. All salary, severance payments,
bonuses or benefits payments made by the Company under this Agreement shall be
net of any tax or other amounts required to be withheld by the Company under
applicable law and shall be paid in the ordinary course pursuant to the
Company’s then existing payroll practices.

 

[The next page is the signature page]

 

12

 

 

IN WITNESS WHEREOF, the parties have executed this Employment Services Agreement
as of the date first written above.

 

EXECUTIVE:   /s/ Timothy G. Smith Timothy G. Smith   EASTERN RESOURCES, INC.  
By:   /s/ Patrick Imeson   Name: Patrick Imeson   Title: Chief Executive Officer

 

13

 

 

Schedule A

 

1.Employment Period: 36 calendar months.

 

2.Employment

 

a.Title: Vice President of Operations and General Manager of Montana Tunnels
Mine

 

b.Executive Duties:

 

To provide overall direction and guidance to the operational activities of the
organization with the objective of maximizing growth and profitability with
employee and environmental safety a priority as well as day-to-day leadership
and management to all company operations functions

 

Primary Duties and Responsibilities:

 

i.Manages organization operations by directing and coordinating activities
consistent with established goals, objectives, and policies.

 

ii.Implements programs to ensure attainment of business plan for growth and
profit.

 

iii.Provides direction and structure for operating units.

 

iv.Implements improved processes and management methods to generate higher
productivity and workflow optimization.

 

v.Develop and create strategies and policies aligned with organizational goals.

 

vi.Provide mentoring and guidance to subordinates and other employees.

 

vii.Follows directives set by Chief Executive Officer, Chief Operating Officer,
President and Board of Directors.

 

Supervision Exercised:

 

The Vice President of Operations directly supervises General Managers. He is
responsible for overall management to achieve safe targeted production of all
operations. He must interpret policies, purposes, and goals of the organization
for subordinates. Responsible for subordinate employees’ performance reviews

 

Reports to the President and Chief Operating Officer of ESRI

 

The Company recognizes that Smith also holds the position of VP Operation for
Fire River Gold Corporation and will be splitting his time and attention to
approximately one third for ESRI and two thirds Fire River Gold Corp. This
arrangement is contingent that this activity does not conflict with the
interests of the Company or impairs his employment performance.

 

14

 

 

3.Base Salary: $100,000 per year.

 

5(a).Initial Stock Option Grant: 500,000. These options are intended to be
issued as incentive stock options under IRC requirements.

 

a.Should the Company terminate the Executive without Cause pursuant to Section
6(a)(ii) of the Agreement, any unvested stock options shall automatically vest
upon the Executive’s termination without Cause.

 

5(c).Vacation: To accrue at 1.67 days per month for a total of 20 days per annum

 

6(e).Severance Period: Twenty-four (24) Months

 

15(b). Executive Contact Information: Timothy G. Smith     8953 Jackpine Drive  
  Helena, MT 59602

 

15

 